MEMORANDUM **
Wendell Mulliken (“Mulliken”) appeals from the judgment of the district court revoking his supervised release and sentencing him to 15 months of imprisonment followed by 21 months of supervised release. He contends that the district court erred by determining that the offense which triggered the revocation of his supervised release was a Grade B rather than a Grade C violation under U.S.S.G. § 7B1.1. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We reject the government’s contention that this appeal is moot. Although Mulliken has completed his term of imprisonment, he is currently on supervised release. See United States v. Verdin, 243 F.3d 1174, 1178 (9th Cir.2001). On the merits, we reject Mulliken’s argument that his underlying offense should have been scored as a Grade C violation. That argument is foreclosed by our decision in United States v. Jolibois, 294 F.3d 1110, 1113 (9th Cir.2002). We therefore affirm the judgment of the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.